34 F.3d 1066
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Koosha POUYAN, Plaintiff Appellant,v.GALILEO ELECTRO-OPTIC, INCORPORATED;  John Mastroni;  JimBurns;  Greg Morris;  David W. Smith, Defendants Appellees.
No. 94-1610.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994.Decided:  August 4, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Lynchburg.  Jackson L. Kiser, Chief District Judge.  (CA-93-66)
Koosha Pouyan, Appellant Pro Se.
Bruce McCoy Steen, McGuire, Woods, Battle & Boothe, Charlottesville, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment to Defendants and denying Appellant's motion for reconsideration of that judgment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pouyan v. Galileo Electro-Optic, Inc. No. CA-93-66 (W.D.Va. Apr. 8, 1994;  May 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED